Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/362,554 filed 6/29/2021 with preliminary amendments filed 4/22/2022 has been examined.
Claims 1-25 have been cancelled, claims 26-50 have been added.
In this Office Action, Claims 26-50 are currently pending.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,055,349. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application

US Patent No. 11,055,349 B2
(App. No. 16235823)
26. (New) A device, comprising:
storage circuitry to store:

a set of feature vectors, wherein the set of feature vectors represent a set of
features for a plurality of data objects, wherein each feature vector represents the set of features for one of the data objects; 

and a vector index associated with the set of feature vectors, wherein the vector index organizes the set of feature vectors into regions of a vector space; 





and
processing circuitry to:

receive, via a vector management application programming interface (API), a similarity search query for a target feature vector;

identify, based on the vector index, a subset of feature vectors close to the target feature vector in the vector space, wherein the subset of feature vectors is from the set
of feature vectors;

compare the target feature vector with each feature vector in the subset of
feature vectors;

identify, based on the comparison, one or more similar feature vectors relative
to the target feature vector, wherein the one or more similar feature vectors are from the
subset of feature vectors; and

return, via the vector management API, a response to the similarity search query
based on the one or more similar feature vectors.






27. (New) The device of Claim 26, wherein the data objects comprise objects in images or
videos.
28. (New) The device of Claim 26, wherein:
the set of feature vectors form clusters within the vector space, wherein the vector
space is sparse; and the vector index comprises a data structure for representing sparse data.
29. (New) The device of Claim 28, wherein the data structure comprises:
a tree;
a dictionary of keys;
a list of lists;
a linked list;
a coordinate list; or
a sparse array data structure.
30. (New) The device of Claim 26, wherein the storage circuitry comprises persistent
storage circuitry, wherein the set of feature vectors and the vector index are stored persistently
on the persistent storage circuitry.
31. (New) The device of Claim 26, wherein the processing circuitry to identify, based on the
vector index, the subset of feature vectors close to the target feature vector in the vector space
is further to:
retrieve, from the storage circuitry, a portion of the vector index for a region of the
vector space in which the target feature vector resides, wherein the portion of the vector index
comprises the subset of feature vectors.
32. (New) The device of Claim 26, wherein the processing circuitry to compare the target
feature vector with each feature vector in the subset of feature vectors is further to:
compute a Euclidian distance between the target feature vector and each feature vector
in the subset of feature vectors.
33. (New) The device of Claim 26, wherein:
the data objects are of a particular object type;
the set of feature vectors are labeled with classes of the particular object type; and
the processing circuitry is further to determine a class of the target feature vector based
on the classes of the one or more similar feature vectors.
34. (New) The device of Claim 26, wherein the set of feature vectors comprises high dimensional
feature vectors having at least 100 dimensions, wherein the dimensions
correspond to the set of features represented by the high-dimensional feature vectors.
35. (New) At least one machine accessible storage medium having instructions stored
thereon, wherein the instructions, when executed on processing circuitry, cause the processing
circuitry to:
receive, via a vector management application programming interface (API), a similarity
search query for a target feature vector, wherein based on the similarity search query, a set of
feature vectors is to be searched for one or more similar feature vectors relative to the target
feature vector;
identify, based on a vector index, a subset of feature vectors that are close to the target
feature vector in a vector space, wherein the vector index organizes the set of feature vectors
into regions of the vector space, and wherein the subset of feature vectors is identified from
the set of feature vectors;
compare the target feature vector with each feature vector in the subset of feature
vectors;
identify, based on the comparison, the one or more similar feature vectors relative to
the target feature vector, wherein the one or more similar feature vectors are identified from
the subset of feature vectors; and
return, via the vector management API, a response to the similarity search query based
on the one or more similar feature vectors.
36. (New) The storage medium of Claim 35, wherein the set of feature vectors represent a
set of features for a plurality of data objects, wherein each feature vector represents the set of
features for one of the data objects.
37. (New) The storage medium of Claim 36, wherein the set of feature vectors comprises
high-dimensional feature vectors having at least 100 dimensions, wherein the dimensions
correspond to the set of features represented by the high-dimensional feature vectors.
38. (New) The storage medium of Claim 36, wherein the data objects comprise objects in
images or videos.
39. (New) The storage medium of Claim 35, wherein:
the set of feature vectors form clusters within the vector space, wherein the vector
space is sparse; and
the vector index comprises a data structure for representing sparse data.
40. (New) The storage medium of Claim 39, wherein the data structure comprises:
a tree;
a dictionary of keys;
a list of lists;
a linked list;
a coordinate list; or
a sparse array data structure.
41. (New) The storage medium of Claim 35, wherein the similarity search query is an
approximate nearest neighbor search query.
42. (New) The storage medium of Claim 35, wherein the instructions that cause the
processing circuitry to identify, based on the vector index, the subset of feature vectors close to
the target feature vector in the vector space further cause the processing circuitry to:
determine, based on the vector index, that the subset of feature vectors are within a
same region of the vector space as the target feature vector.
43. (New) The storage medium of Claim 42, wherein the instructions that cause the
processing circuitry to determine, based on the vector index, that the subset of feature vectors
are within the same region of the vector space as the target feature vector further cause the
processing circuitry to:
retrieve, from a persistent storage device, a portion of the vector index corresponding
to the same region of the vector space as the target feature vector, wherein the portion of the
vector index comprises the subset of feature vectors.
44. (New) The storage medium of Claim 35, wherein the instructions that cause the
processing circuitry to compare the target feature vector with each feature vector in the subset
of feature vectors further cause the processing circuitry to:
compute a distance between the target feature vector and each feature vector in the
subset of feature vectors.
45. (New) The storage medium of Claim 44, wherein the distance comprises a Euclidian
distance.
46. (New) The storage medium of Claim 35, wherein:
the data objects are of a particular object type;
the set of feature vectors are labeled with classes of the particular object type; and
the instructions further cause the processing circuitry to determine a class of the target
feature vector based on the classes of the one or more similar feature vectors.
47. (New) A method, comprising:
9
PATENT APPLICATION
17 /362,554
receiving, via a vector management application programming interface (API), a similarity
search query for a target feature vector, wherein based on the similarity search query, a set of
feature vectors is to be searched for one or more similar feature vectors relative to the target
feature vector;
identifying, based on a vector index, a subset of feature vectors that are close to the
target feature vector in a vector space, wherein the vector index organizes the set of feature
vectors into regions of the vector space, and wherein the subset of feature vectors is identified
from the set of feature vectors;
comparing the target feature vector with each feature vector in the subset of feature
vectors;
identifying, based on the comparison, the one or more similar feature vectors relative to
the target feature vector, wherein the one or more similar feature vectors are identified from
the subset of feature vectors; and
returning, via the vector management API, a response to the similarity search query
based on the one or more similar feature vectors.
48. (New) The method of Claim 47, wherein:
the set of feature vectors form clusters within the vector space, wherein the vector
space is sparse; and
the vector index comprises a data structure for representing sparse data.
49. (New) A system, comprising:
a camera to capture images;
a persistent storage device to store:
a set of feature vectors, wherein the set of feature vectors represent a set of
features for objects detected in the images, wherein each feature vector represents the set of
features for one of the objects; and
a vector index associated with the set of feature vectors, wherein the vector
index organizes the set of feature vectors into regions of a vector space; and
processing circuitry to:
receive, via a vector management application programming interface (API), a
similarity search query for a target feature vector;
identify, based on the vector index, a subset of feature vectors close to the
target feature vector in the vector space, wherein the subset of feature vectors is from the set of feature vectors;
compare the target feature vector with each feature vector in the subset of
feature vectors;
identify, based on the comparison, one or more similar feature vectors relative
to the target feature vector, wherein the one or more similar feature vectors are from the
subset of feature vectors; and
return, via the vector management API, a response to the similarity search query
based on the one or more similar feature vectors.
50. (New) The system Claim 49, wherein the processing circuitry comprises:
a central processing unit;
a graphics processing unit; or
a field-programmable gate array.

An apparatus, comprising:








a storage device to store a feature vector index, wherein the feature vector index comprises a sparse-array data structure to store a set of labeled feature vectors corresponding to a feature space, 

wherein the set of labeled feature vectors are assigned to a plurality of classes; 

and
a processor to:

receive a query corresponding to a target feature vector, wherein the target feature vector has not been assigned to a corresponding class from the plurality of classes;




access, via the storage device, a first portion of the feature vector index corresponding to the target feature vector, wherein the first portion of the feature vector index comprises a subset of labeled feature vectors from the set of labeled feature vectors, wherein the subset of labeled feature vectors correspond to a same portion of the feature space as the target feature vector;

determine the corresponding class of the target feature vector, wherein the corresponding class of the target feature vector is determined based on the subset of labeled feature vectors; and
provide a response to the query based on the corresponding class determined for the target feature vector.


2. The apparatus of claim 1, wherein the processor is further to:
access sensor data captured by one or more sensors; and
extract the target feature vector from the sensor data.
3. The apparatus of claim 2, wherein:
the one or more sensors comprise one or more cameras;
the sensor data comprises visual data captured by the one or more cameras; and
the target feature vector comprises a representation of an object contained in the visual data.
4. The apparatus of claim 1, wherein:
the set of labeled feature vectors represent a plurality of objects of a particular object type; and
the plurality of classes correspond to a plurality of distinct classes of the particular object type.
5. The apparatus of claim 1, wherein the processor to access, via the storage device, the first portion of the feature vector index corresponding to the target feature vector is further to:
access the first portion of the feature vector index on the storage device without accessing a remaining portion of the feature vector index on the storage device.
6. The apparatus of claim 5, wherein the processor to access the first portion of the feature vector index on the storage device without accessing the remaining portion of the feature vector index on the storage device is further to:
retrieve, from the storage device, a sub-array of the sparse-array data structure, wherein the sub-array comprises the first portion of the feature vector index.
7. The apparatus of claim 6, wherein the processor to retrieve, from the storage device, the sub-array of the sparse-array data structure is further to:
identify a first portion of the feature space corresponding to the target feature vector, wherein the first portion of the feature space is identified based on a particular distance from the target feature vector within the feature space; and
identify the sub-array of the sparse-array data structure that corresponds to the first portion of the feature space.
8. The apparatus of claim 1, wherein the processor to determine the corresponding class of the target feature vector is further to:
perform a distance calculation between the target feature vector and each feature vector from the subset of labeled feature vectors;
identify one or more neighbor feature vectors corresponding to the target feature vector, wherein the one or more neighbor feature vectors are identified from the subset of labeled feature vectors based on the distance calculation; and
determine the corresponding class of the target feature vector based on one or more classes of the one or more neighbor feature vectors.
9. The apparatus of claim 8, wherein the processor to determine the corresponding class of the target feature vector based on the one or more classes of the one or more neighbor feature vectors is further to:
classify the target feature vector based on a nearest neighbor classification model, wherein the nearest neighbor classification model is to classify the target feature vector into the corresponding class based on the one or more classes of the one or more neighbor feature vectors.
10. The apparatus of claim 8, wherein the distance calculation comprises a Euclidian distance calculation.
11. The apparatus of claim 1, wherein the set of labeled feature vectors comprise a plurality of high-dimensional feature vectors having a plurality of dimensions, wherein the plurality of dimensions comprise at least ten dimensions, and wherein the plurality of dimensions correspond to a plurality of features represented within each of the plurality of high-dimensional feature vectors.
12. A system, comprising:
one or more sensors to capture sensor data associated with an environment;
a storage device to store a feature vector index, wherein the feature vector index comprises a sparse-array data structure to store a set of labeled feature vectors corresponding to a feature space, wherein the set of labeled feature vectors are assigned to a plurality of classes; and
one or more processing devices to:
access the sensor data captured by the one or more sensors;
extract a target feature vector from the sensor data, wherein the target feature vector has not been assigned to a corresponding class from the plurality of classes;
access, via the storage device, a first portion of the feature vector index corresponding to the target feature vector, wherein the first portion of the feature vector index comprises a subset of labeled feature vectors from the set of labeled feature vectors, wherein the subset of labeled feature vectors correspond to a same portion of the feature space as the target feature vector; and
determine the corresponding class of the target feature vector, wherein the corresponding class of the target feature vector is determined based on the subset of labeled feature vectors.
13. The system claim 12, wherein:
the one or more sensors comprise one or more cameras;
the sensor data comprises visual data captured by the one or more cameras; and
the target feature vector comprises a representation of an object contained in the visual data.
14. The system of claim 12, wherein the one or more processing devices to access, via the storage device, the first portion of the feature vector index corresponding to the target feature vector are further to:
access the first portion of the feature vector index on the storage device without accessing a remaining portion of the feature vector index on the storage device.
15. The system of claim 14, wherein the one or more processing devices to access the first portion of the feature vector index on the storage device without accessing the remaining portion of the feature vector index on the storage device are further to:
identify a first portion of the feature space corresponding to the target feature vector, wherein the first portion of the feature space is identified based on a particular distance from the target feature vector within the feature space;
identify a sub-array of the sparse-array data structure that corresponds to the first portion of the feature space, wherein the sub-array comprises the first portion of the feature vector index; and
retrieve, from the storage device, the sub-array of the sparse-array data structure.
16. The system of claim 12, wherein the one or more processing devices to determine the corresponding class of the target feature vector are further to:
perform a distance calculation between the target feature vector and each feature vector from the subset of labeled feature vectors;
identify one or more neighbor feature vectors corresponding to the target feature vector, wherein the one or more neighbor feature vectors are identified from the subset of labeled feature vectors based on the distance calculation; and
determine the corresponding class of the target feature vector based on one or more classes of the one or more neighbor feature vectors.
17. At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to:
store a feature vector index on a storage device, wherein the feature vector index comprises a sparse-array data structure to store a set of labeled feature vectors corresponding to a feature space, wherein the set of labeled feature vectors are assigned to a plurality of classes;
receive a query corresponding to a target feature vector, wherein the target feature vector has not been assigned to a corresponding class from the plurality of classes;
access, via the storage device, a first portion of the feature vector index corresponding to the target feature vector, wherein the first portion of the feature vector index comprises a subset of labeled feature vectors from the set of labeled feature vectors, wherein the subset of labeled feature vectors correspond to a same portion of the feature space as the target feature vector;
determine the corresponding class of the target feature vector, wherein the corresponding class of the target feature vector is determined based on the subset of labeled feature vectors; and
provide a response to the query based on the corresponding class determined for the target feature vector.
18. The storage medium of claim 17, wherein the instructions further cause the machine to:
access sensor data captured by one or more sensors; and
extract the target feature vector from the sensor data.
19. The storage medium of claim 18, wherein:
the one or more sensors comprise one or more cameras;
the sensor data comprises visual data captured by the one or more cameras; and
the target feature vector comprises a representation of an object contained in the visual data.
20. The storage medium of claim 17, wherein the instructions that cause the machine to access, via the storage device, the first portion of the feature vector index corresponding to the target feature vector further cause the machine to:
access the first portion of the feature vector index on the storage device without accessing a remaining portion of the feature vector index on the storage device.
21. The storage medium of claim 20, wherein the instructions that cause the machine to access the first portion of the feature vector index on the storage device without accessing the remaining portion of the feature vector index on the storage device further cause the machine to:
identify a first portion of the feature space corresponding to the target feature vector, wherein the first portion of the feature space is identified based on a particular distance from the target feature vector within the feature space;
identify a sub-array of the sparse-array data structure that corresponds to the first portion of the feature space, wherein the sub-array comprises the first portion of the feature vector index; and
retrieve, from the storage device, the sub-array of the sparse-array data structure.
22. The storage medium of claim 17, wherein the instructions that cause the machine to determine the corresponding class of the target feature vector further cause the machine to:
perform a distance calculation between the target feature vector and each feature vector from the subset of labeled feature vectors;
identify one or more neighbor feature vectors corresponding to the target feature vector, wherein the one or more neighbor feature vectors are identified from the subset of labeled feature vectors based on the distance calculation; and
determine the corresponding class of the target feature vector based on one or more classes of the one or more neighbor feature vectors.
23. A method, comprising:
storing a feature vector index on a storage device, wherein the feature vector index comprises a sparse-array data structure to store a set of labeled feature vectors corresponding to a feature space, wherein the set of labeled feature vectors are assigned to a plurality of classes;
receiving a query corresponding to a target feature vector, wherein the target feature vector has not been assigned to a corresponding class from the plurality of classes;
accessing, via the storage device, a first portion of the feature vector index corresponding to the target feature vector, wherein the first portion of the feature vector index comprises a subset of labeled feature vectors from the set of labeled feature vectors, wherein the subset of labeled feature vectors correspond to a same portion of the feature space as the target feature vector;
determining the corresponding class of the target feature vector, wherein the corresponding class of the target feature vector is determined based on the subset of labeled feature vectors; and
providing a response to the query based on the corresponding class determined for the target feature vector.
24. The method of claim 23, wherein accessing, via the storage device, the first portion of the feature vector index corresponding to the target feature vector comprises:
accessing the first portion of the feature vector index on the storage device without accessing a remaining portion of the feature vector index on the storage device.
25. The method of claim 24, wherein accessing the first portion of the feature vector index on the storage device without accessing the remaining portion of the feature vector index on the storage device comprises:
identifying a first portion of the feature space corresponding to the target feature vector, wherein the first portion of the feature space is identified based on a particular distance from the target feature vector within the feature space;
identifying a sub-array of the sparse-array data structure that corresponds to the first portion of the feature space, wherein the sub-array comprises the first portion of the feature vector index; and
retrieving, from the storage device, the sub-array of the sparse-array data structure.




Allowable Subject Matter
Claims 26-50 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Haseyama et al., US Patent No. 9,077,949 B2, teaches A content search device includes a feature quantity computing unit that computes a feature quantity of at least any one of
an image feature, an acoustic feature and a semantic feature included in each piece of content data, and that stores feature quantity data. The device also includes an unknown feature
quantity computing unit that computes an unknown feature quantity of each feature type not associated with a content identifier in the feature quantity data by use of the feature
quantity of the feature type associated with the content identifier, and that stores the unknown feature quantity as a feature estimated value in the feature quantity data. The device further
includes a distance computing unit that computes a distance indicating a similarity between each two pieces of content data based on the feature quantities and the feature
estimated values stored in the feature quantity data. The device still further includes a display unit that determines a display position of a thumbnail corresponding to each piece of content data based on the distances computed by the distance computing unit, and that displays the thumbnail on a display device;

Kami et al., US Pub .No. 2014/0324870 A1, teaches an invention for detecting similar data from a great deal of data at high speed, a similarity detecting apparatus includes a random number generating unit 3 which calculates random number data based on a parameter list, a table managing unit 5 which calculates a plurality of key calculation functions based on the random number data, calculates a plurality of tables based on input data, and calculates a candidate data list based on a query shown by a search condition, and a data processing unit 6 which calculates search result data from the candidacy data li st to satisfy the condition shown a search condition. Each table is calculated for a value corresponding to a key to show a data list of data in which the data substituted into a key calculation function is equal to the key. A candidate data list contains a plurality of search data list and a search data list corresponding to the table shows the value corresponding to a query value obtained by substituting the query into the key calculation function; and

Goncalves et al., US Pub. No. 2011/0286628 A1, teaches a method of organizing a set of recognition models of known objects stored in a database of an object recognition system includes determining a classification model for each known object and grouping the classification models into multiple classification model groups. Each classification model group
identifies a portion of the database that contains the recognition models of the known objects having classification models that are members of the classification model group. The method also includes computing a representative classification model for each classification model group. Each representative classification model is derived from the classification models that are members of the classification model group. When a target object is to be recognized, the representative classification models are compared to a classification model of the target object to enable selection of a subset of the recognition models of the known objects for comparison to a recognition model of the target object.









CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152